Title: To John Adams from M. Du Cange, 23 July 1782
From: Cange, M. Du
To: Adams, John



La haye 23 juillet 1782
Monsieur

Permettez moi de vous remercier d’une maniere plus particuliere de la façon obligeante avec laquelle vous m’avez reçu ce matin, quoique je n’eusse pas l’honneur de vous être connu. Comme Ecrivain d’une feuille Publique, j’entre dans une Carriere où il m’importe extrêmement de me concilier l’estime des Personnes en place, et Celle de Votre Excellence est du nombre de celles dont je suis le plus jaloux. Combien de fois, Monsieur, Votre Estimable ami Mr. Jennings, m’a fait l’Eloge de votre Caractere avec ce ton de vérité qui est l’apanage de votre nation! J’ose donc prier Votre Excellence, tant en mon nom qu’en celui de Mr. Gosse le Pere, qui aura l’honneur lui même de vous présenter ses respects, de vouloir bien nous gratifier lorsque l’occasion s’en presentera des nouvelles dont vous pourez etre instruit d’une maniere plus particuliere, en vous promettant de n’en faire que l’usage que vous nous dicterez. Je vous fais mes remercimens pour les Papiers que vous m’avez confiés ce matin, et dont nous tirerons tout le parti qui nous Sera possible. Excusez, Monsieur, la liberte que je prends de vous adresser la présente, et ne l’attribuez qu’au desir de gagner votre faveur et votre protection.

J’ai l’honneur d’etre avec Respect De Votre Excellence Le trés humble et très obeissant Serviteur
Du Cange

